Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
Withdrawn Rejections
	The rejection of Stassinopoulos et al. in view of Melnik et al. is hereby withdrawn. However see below for a new ground of rejection.
Election/Restrictions
Applicant’s election is without traverse. Further, Applicant has elected S-220 species, which reads on claims 1-4, 10, 12, 14, 16, 18, 20, and 95-98. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 10, 12, 14, 16, 18, 20, and 95-98 are rejected under 35 U.S.C. 103 as being unpatentable over Stassinopoulos et al. (US20060115466A1, published 06/01/2006, IDS submitted 07/02/2019, # 23, of record) in view of Stassinopoulos II (US2003/0113704A1, published 06/19/2003).
With regard to claim 1, Stassinopoulos teaches treating a red blood cell (RBC) composition with a pathogen inactivating compound comprising (abstract). Stassinopoulos teaches the pathogen inactivating compound with the red blood cells, particularly the surface of the red blood cells (see bottom of para. [0030]). Stassinopoulos teaches the pathogen inactivating compound with red blood cells is modification of the surface of the red blood cells by the pathogen inactivating compound (see bottom of para. [0037]). Stassinopoulos teaches a compound adsorption device (CAD), comprising a polymeric resin (see para. [0120]).  Stassinopoulos teaches S-220 RBC wherein S-220 is a non-labile version of S-303 that should represent acridine binding to RBCs for each treatment process (see pg. 29, para. [0142]). Stassinopoulos teaches the chemical structure of S-220 (see para. [0145]), which reads on the elected species S-220 of Formulae VII and VIII of the chemical structure (see species election dated 02/22/2021). Stassinopoulos teaches sample 4.67 mL of RBC was mixed with either 330 µL of PIC-1/glutathione or 165 µL of each PIC-1 and glutathione separately and volumes of the various components are adjusted accordingly to provide the appropriate samples indicated in the tables (see Example 1, right col., para. [0095]). Stassinopoulos teaches following treatment, the samples were incubated for 2 hours, and 100 µl of each was serially diluted and plated on LB plates (see Example 1, right col., para. [0095]). Stassinopoulos teaches the RBCs were either untreated control RBC, S-303 RBC, or S-220 RBC (see Example 1, right col., para. [0095] and bottom para. [0167]). Stassinopoulos teaches in that the inactivation compound and RBC were incubated and exposed to CAD (see paras. [0149]-[0152]), which would read on substrates, wherein the surface of the second substrate lacks the bound moiety. For example, Tables 2-4 depict volumes of the various components are adjusted accordingly to provide the appropriate samples. Stassinopoulos teaches the bacterial titer was determined by counting colonies on the plates and based on the dilution of the plate, the titer was determined (see right col., middle para. [0095]). Stassinopoulos further teaches sterile plastic tubes were used (see para. [0151]) and plastic containers (see para. [0148]), which would read on first and second containers. Stassinopoulos teaches a kit for treating red blood cell compositions to inactivate pathogens (see para. [0092]). 
Claim 1 recites the intended purpose “for screening a potential recipient of an infusion of pathogen-inactivated red blood cells for antibodies reactive to the pathogen-inactivated red blood cells”, and “for assaying an amount of binding between antibodies from the potential recipient reactive to the pathogen-inactivated red blood cells and surface-bound moiety and wherein the increased amount of binding of antibodies to the surface-bound moiety in the first and/or the third container as compared with the second container indicates presence of antibodies reactive to the pathogen-inactivated red blood cells in the potential recipient.” The intended purpose must result in a structural difference between the claimed kit and the prior art’s product in order to patentably distinguish the claimed kit from the prior art. In particular, Stassinopoulos teaches that the containers are plastic containers or plastic tubes (see paras. [0148] and [0151]). Stassinopoulos further teaches that assaying and the binding of FITC label to the red blood cells with antibodies (see para. [0081]). In addition, the instant specification discloses that substrates are red blood cells (RBCs) and container is box, bag, jar, or tube (see filed instant specification, para. [0125]). Therefore, kit with containers from Stassinopoulos would be able to perform the recitation of the intended use of screening a potential recipient as claimed.
Stassinopoulos fails to teach a third container that contains a third substrate wherein a second level of the moiety is bound to the surface of the third substrate, and wherein the second level is less than the first level.
Stassinopoulos II teaches methods for inactivation of pathogens in biomaterials (see abstract). Stassinopoulos II teaches contacting the biological material with the pathogen inactivation compound in an amount sufficient to inactivate (see para. [0013]). Stassinopoulos II teaches container that is capable of holding a liquid mixture and may be constructed with rigid walls, or blood bags such as flexible plastic bags (see para. [0023]). Stassinopoulos II teaches that the pathogen inactivating agent is added in an amount effective to inactivate pathogens and typical concentrations of pathogen inactivating agent for the treatment of biological materials such as blood products are on the order of about 0.1 µM to 5 mM (see para. [0058]). Stassinopoulos II teaches that the pathogen inactivating agent is added to the biomaterial and incubated and if necessary, the pathogen inactivating agent is activated before, during, or after addition to the biomaterial (see paras. [0017] and [0051]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have stored the pathogen inactivating compound as taught by Stassinopoulos in different concentrations as taught by Stassinopoulos II because Stassinopoulos II teaches that typical concentrations of pathogen inactivating agent for the treatment of biological materials such as blood products are on the order of about 0.1 µM to 5 mM. Therefore, it would have been obvious for the person to have containers of different effective concentrations of the pathogen inactivating agent because there are multiple effective amounts to inactivate pathogen in blood products. The person would have a reasonable expectation of success in storing S-220 pathogen inactivating compound in different concentrations because it has been well understood in the art to have various effective amounts of pathogen inactivating compounds for binding to red blood cells, as taught by Stassinopoulos II. 
	With regard to claims 2-4, Stassinopoulos teaches S-220 RBC wherein S-220 is a non-labile version of S-303 that should represent acridine binding to RBCs for each treatment process (see pg. 29, para. [0142]), which would read on elected species S-220 of Formulae VII and VIII, wherein R1-R8 and R20 are hydrogen.
	With regard to claim 10, Stassinopoulos teaches non-frangible analogue of S-303, called S-220 was utilized (see para. [0145]).
With regard to claim 12, Stassinopoulos II teaches different concentrations (0.1 µM to 5 mM). The references do not teach the moiety bound to the surface of the substrate is present at a loading level of at least about 10,000 moieties per substrate unit, or wherein the moiety bound to the surface of the substrate is present at a loading level of at least 50 moieties/µm2. However it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable in binding to RBCs. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the concentrations recited in the claims are for any particular purpose or solve any stated problem. Meanwhile Stassinopoulos II discloses various effective concentrations of the pathogen inactivating agent are adjusted with red blood cells (RBCs) composition. Absence of unexpected results, it would have been obvious for the person of ordinary skill to discover the optimum effective concentrations for binding to RBCs and storing in different containers.
	With regard to claim 14, Stassinopoulos teaches a compound adsorption device (CAD), comprising a polymeric resin (see para. [0120]). Stassinopoulos further teaches the RBCs were either untreated control RBC, S-303 RBC, or S-220 RBC (see Example 1, right col., para. [0095] and bottom para. [0167]). Stassinopoulos does not explicitly teach obtained from one or more common donors. However, it would have been obvious to use a common donor red blood cell for detecting the presence or absence of antibody in the assay. 
With regard to claim 16, Stassinopoulos II teaches different effective concentrations (see above). The reference does not teach the first level of the moiety bound to the surface of the first substrate is at least 3-fold higher than the second level of the moiety bound to the surface of the third substrate. However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable in binding to RBC. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the concentrations recited in the claims are for any particular purpose or solve any stated problem. Meanwhile Stassinopoulos II discloses various effective concentrations of the pathogen inactivating agent are adjusted with red blood cells (RBCs) composition. Absence of unexpected results, it would have been obvious for the person of ordinary skill to discover the optimum effective concentrations for binding to RBCs and storing in different containers.
	With regard to claim 18, as stated above, Stassinopoulos teaches a compound adsorption device (CAD), comprising a polymeric resin (see para. [0120]). Stassinopoulos further teaches the RBCs were either untreated control RBC, S-303 RBC, or S-220 RBC (see Example 1, right col., para. [0095] and bottom para. [0167]). Meanwhile, Stassinopoulos II teaches that the pathogen inactivating agent is added in an amount effective to inactivate pathogens and typical concentrations of pathogen inactivating agent for the treatment of biological materials such as blood products are on the order of about 0.1 µM to 5 mM (see para. [0058]). However, the references do not explicitly teach obtained from one or more common donors. However, it would have been obvious to use a common donor red blood cell for detecting the presence or absence of antibody in the assay.
	With regard to claim 20, Table 22 of Stassinopoulos depicts a plurality of samples from different groups. Stassinopoulos does not explicitly teach red blood cells obtained from a different blood donor. However it would have been obvious to use different blood donors to evaluate the effectiveness of the pathogen inactivating agent for universal use. 
	With regard to claims 95-98, Stassinopoulos teaches S-220 RBC wherein S-220 is a non-labile version of S-303 that should represent acridine binding to RBCs for each treatment process (see pg. 29, para. [0142]), which would read on elected species S-220 of Formulae VII and VIII, and the variables of claims 95-98. 
Response to Arguments
Applicant’s arguments filed 05/10/2022 have been considered but are moot because of the new ground of rejection as stated above. However the Stassinopoulos reference will be addressed below. 
Applicant argues on pages 23-24 that the purpose of the present invention is to screen potential recipients for the presence of cross-reactive antibodies prior to infusion of pathogen-inactivated red blood cells. However, Stassinopoulos relates to preparation of pathogen-inactivated RBCs. Pathogen-inactivated RBC samples prepared with different quenching methods were tested and improved quenching methods were disclosed to reduce unwanted side reactions of the pathogen-inactivating compound with the RBCs. No disclosure is provided for screening of potential recipients for antibodies reactive to the pathogen-inactivated RBCs, much less a kit for such screen or using each component of the kit to assay the amount of binding between the antibodies and surface-bound moieties as required by the present claims.
The arguments are not found persuasive for the following reasons. The claims are directed to a product. As stated above, the intended purpose must result in a structural difference between the claimed kit and the prior art’s product in order to patentably distinguish the claimed kit from the prior art. In particular, the instant specification discloses that substrates are red blood cells (RBCs) and containers are from box, bag, jar, or tube (see filed instant specification, para. [0125]). In particular, Stassinopoulos teaches that the containers are plastic containers or plastic tubes (see paras. [0148] and [0151]). Stassinopoulos further teaches that assaying and the binding of FITC label to the red blood cells with antibodies (see para. [0081]). Therefore, kit with containers from Stassinopoulos would be able to perform the recitation of the intended use of screening a potential recipient as claimed. As rejected above, there is no structural difference between the claimed kit and the references in order to patentably distinguish the claimed kit because the antibodies that are being assayed are not present. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641